Citation Nr: 0717353	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial, compensable rating for scar, 
left leg.

2.  Entitlement to an increased (compensable) rating for 
status post excision osteochondroma, left upper fibula.

3.  Entitlement to service connection for degenerative joint 
disease of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to August 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  January 2004 and June 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In the January 2004 decision, the RO, in pertinent part, 
granted service connection and assigned an initial 
noncompensable rating for scar, left leg, effective July 9, 
2003, and continued a noncompensable rating for status post 
excision osteochondroma left upper fibula.  The veteran 
disagreed with the assigned evaluations and perfected an 
appeal with respect to these matters in September 2004.  At 
which time, he also requested a hearing before a member of 
the Board sitting at the RO.

In the June 2005 decision, the RO denied service connection 
for degenerative joint disease of the left ankle.  In March 
2006, the veteran perfected an appeal with respect to this 
matter and requested a hearing before a member of the Board 
in Washington, D.C.(a Central Office hearing).  

In light of the veteran's requests for two different hearing 
locations, in an April 2006 letter, the RO requested that the 
veteran indicate which of these hearing options he wanted for 
his pending appeals.  In April 2006, the RO informed the 
veteran's representative that if the veteran did not indicate 
a choice, they would refer to the veteran's last request and 
schedule him for a hearing in Washington, D.C. pursuant to 
his March 2006 substantive appeal.  

Neither the veteran nor his representative responded, thus in 
January 2007, the RO sent the veteran a letter notifying him 
that a Central Office hearing had been scheduled for March 
26, 2007; however, the veteran failed without explanation to 
report.  Notice of the hearing was mailed to the veteran's 
address of record more than one month prior to the scheduled 
hearing date and was not returned as undeliverable.  No 
request was received for rescheduling.  Therefore, the 
request for hearing is deemed withdrawn. See 38 C.F.R. § 
20.704(d) (2006).

Because the scar, left leg claim on appeal involves a request 
for a higher rating following the initial grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
those for increased ratings for already service-connected 
disability).

For the reasons addressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These provisions 
include enhanced duties to notify and assist claimants.  To 
ensure that all due process requirements are met, the Board 
finds that additional development is necessary prior to 
appellate review.

The evidentiary record indicates that the veteran was 
scheduled for a VA examination in January 2005, but failed to 
report.  The veteran asserts that he received notice the very 
same day he was scheduled for the examination and that was 
why he failed to report.  The record also reflects that he 
failed to report for  subsequently scheduled VA examinations 
in April 2005 and May 2006.  

VA regulations include 38 C.F.R. § 3.326(a) which provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. § 3.326 (2006).  However, in this case, there are 
no copies of notice letters sent to the veteran showing that 
he was properly informed of the date, time and place of 
scheduled VA examinations, or that he was provided with the 
provisions of 38 C.F.R. § 3.655 (2006) that address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.

In a March 2007 appellant's brief, the veteran's 
representative asserts that the veteran should be scheduled 
for a VA examination to determine the current severity of his 
service-connected disabilities and to determine whether there 
is any relation between the veteran's left ankle disability 
and service.  The Board notes that the veteran last had a VA 
examination to assess his service-connected scar, left leg, 
and osteochondroma, left upper fibula disabilities in 
September 2003, over three years ago.  Furthermore, he has 
not yet been afforded a VA examination concerning service 
connection for his left ankle condition, to include as to 
whether it is related to another service-connected condition.  
In light of the above, the Board finds that the veteran 
should be afforded another opportunity to report to a VA 
examination.  Accordingly, the RO should arrange for the 
veteran to undergo VA orthopedic and scar examinations, by a 
physician, at an appropriate VA medical facility.

The Board stresses to the veteran the need to appear for the 
requested examination(s).  Although the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claims, the duty to assist is not always 
a one-way street.  38 U.S.C.A. § 5107(a) (West 2002); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  He must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992). 

Furthermore, when notifying the veteran of his appointments 
for VA examinations, the RO should inform him of the 
consequences for failure to report.  According to 38 C.F.R. § 
3.655(b), when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
But when the examination is scheduled in conjunction with any 
other original claim or a claim for increase, the claim shall 
be disallowed. See 38 C.F.R. § 3.655(b).
 
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent records of medical evaluation 
and/or treatment.

In this regard, the record includes a copy of an August 2005 
letter from the Social Security Administration (SSA) noting 
that the veteran had filed for SSA disability benefits and 
his claim was pending a medical decision; however, there are 
no records pertinent to that claim associated with the claims 
file. The RO should request from SSA, a copy of the decision 
as well as complete copies of the medical records that served 
as the basis for this decision.  Although any SSA decision 
would not be controlling, it is potentially pertinent to the 
veteran's appeal. See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination).

In addition, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO's letter should also invite 
the veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA compliant 
notice specific to each of the claims on 
appeal.  The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  The RO should take appropriate steps 
to contact SSA and obtain all documents 
pertaining to the veteran's claim for 
disability benefits. These records should 
include, but are not limited to, copies 
of the decision concerning his claim for 
disability benefits, as well as any 
medical records used to make this 
determination, hearing transcripts, etc.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic and 
scar examinations of his left leg and 
left ankle, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran.  All appropriate 
tests or studies (to include x-rays) 
should be accomplished (with all findings 
made available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The orthopedic examiner is requested to 
determine the severity of the veteran's 
service-connected status post excision 
osteochondroma, left upper fibula 
disability.  All impairment due to the 
service-connected status post excision 
osteochondroma, left upper fibula 
disability should specifically be 
reported.  The examiner should conduct 
range of motion testing of the left knee 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  The examiner should also 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the left knee due to pain and/or 
any of the other symptoms noted above 
during flare- ups and/or with repeated 
use; to the extent possible, he should 
express such functional loss in terms of 
additional degrees of limited motion of 
the left knee.

The examiner should distinguish the 
symptoms attributable to the veteran's 
non service connected back disabilities 
from those associated with his service-
connected left upper fibula disability.  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state.

Regarding the left ankle, the examiner 
should opine whether the veteran's 
degenerative joint disease of the left 
ankle is at least as likely as not (50 
percent or greater probability) related 
to service, or is related to or 
aggravated by the veteran's service-
connected status post excision 
osteochondroma, left upper fibula.

The examiner should address whether the 
scars of the left leg are deep, 
superficial, unstable, painful on 
examination, or cause limited motion.  
The size of the scar should be described.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  The veteran must be given adequate 
notice of the date, time, and place of 
any requested examination. The RO must 
obtain and associate with the claims file 
copies of the letters notifying the 
veteran of the time, date, and place of 
the requested VA examination(s).  The 
veteran is advised that failure to 
cooperate by reporting for examination 
may result in the denial of the claims. 
38 C.F.R. § 3.655 (2006).

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  Further, the RO's 
adjudication of the claim for an initial 
compensable rating for scar, left leg, 
should include consideration of whether 
staged rating pursuant to Fenderson, is 
appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



